Exhibit 10.1B

 

SECOND AMENDMENT TO REAL ESTATE SALES AGREEMENT

 

 

THIS SECOND AMENDMENT TO REAL ESTATE SALES AGREEMENT (“First Amendment”) is made
effective as of July 3, 2017, by and between 280 ASSOCIATES, L.L.C., an Alabama
limited liability company (the “Seller”), and NATIONAL BANK OF COMMERCE, a
national banking association (the “Buyer”).

 

RECITALS

 

WHEREAS, the Seller and the Buyer entered into a Real Estate Sales Agreement
dated as of May 3, 2017, as amended by that certain First Amendment to Real
Estate Sales Agreement dated June 26, 2017 (collectively, the “Agreement”); and

 

WHEREAS, the Seller and the Buyer have agreed to amend the Agreement pursuant to
the terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Seller and the
Buyer hereby agree as follows intending to be legally bound:

 

1.     The above Recitals are hereby incorporated herein by reference.

 

2.     Capitalized terms that are not expressly defined herein shall have the
same meanings ascribed to such terms as in the Agreement.

 

3.     Initial Due Diligence Period. The definition of Initial Due Diligence
Period set forth in Section 2.1 is hereby amended to mean the period commencing
on the Effective Date and ending at 5:00 p.m. on Friday, July 21, 2017.

 

4.     Additional Approval Period. The fourth and fifth lines of Section 2.6 are
amended to replace the phrase “four (4) thirty (30) day periods” with “one (1)
twelve (12) day period (ending at 5:00 p.m. on August 2, 2017) and three (3)
subsequent thirty (30) day periods…”

 

5.     Except as amended and modified herein, all of the terms and conditions of
the Agreement shall remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the date first written above.

 

 

WITNESS:

 

SELLER:

                      280 ASSOCIATES, L.L.C.                     By: 

/s/ Robert A. Schleusner

    Name: 

Robert A. Schleusner

    Title: 

Manager

                           

BUYER:

               

/s/ Wade Bradford

  NATIONAL BANK OF COMMERCE                     By:

/s/ John R. Bragg

    Name: 

John R. Bragg

    Title:

Executive Vice President

 

  

2